  Case: 1:17-md-02804-DAP Doc #: 1377 Filed: 02/15/19 1 of 3. PageID #: 38435




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                                  )   MDL 2804
 IN RE: NATIONAL PRESCRIPTION
                                                  )
 OPIATE LITIGATION
                                                  )   Case No. 1:17-md-2804
                                                  )
 THIS DOCUMENT RELATES TO:
                                                  )   Judge Dan Aaron Polster
                                                  )
 Track One Cases
                                                  )   ORDER



       Before the Court is Plaintiffs’ Request for Entry of Default. Doc. #: 1304. For the

following reasons, Plaintiffs’ request is DENIED.

       Plaintiffs request entry of default against “Allergan, PLC f/k/a Actavis PLC and all U.S.

subsidiaries that manufacture, market, sell, distribute or monitor suspicious sales of opioids.”

Doc. #: 1304-2. Plaintiffs assert that entry of default is appropriate because “counsel for Allergan

refused to sign the waiver of service and has further refused to identify all such subsidiary entities

by name despite numerous requests by Plaintiffs to do so.” Doc. #: 1304 at 2.

       Entry of default is not appropriate as to Allergan, PLC. Although Allergan, PLC has not

signed the waiver request from Plaintiffs due to a dispute over the language of the request,

Allergan, PLC has waived service as a practical matter by responding to the Complaint and

participating in discovery. See Doc. #: 1258; see also Doc. #: 1322 at 1. Therefore, Plaintiffs’

Motion for Entry of Default as it pertains to Allergan, PLC is DENIED.

       Plaintiffs’ assertion that default should be entered against “all U.S. subsidiaries [of

Allergan, PLC] that manufacture, market, sell, distribute or monitor suspicious sales of opioids,”

(or in the alternative that they should be deemed served) is also incorrect. Doc. #: 1304-2
    Case: 1:17-md-02804-DAP Doc #: 1377 Filed: 02/15/19 2 of 3. PageID #: 38436



(emphasis added). To date, only Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc. (“Allergan Finance”) has been explicitly named in any Track One

Complaint. Service has been waived in this MDL for Allergan Finance and Allergan USA, Inc.

See Doc. #: 280. Therefore, default is not appropriate for these two U.S. subsidiaries. Default is

also not appropriate for any other U.S. subsidiary, because none have been named as a defendant

in any complaint. Entering default against a party not named as a defendant would violate that

party’s right to due process. See O.J. Distrib., Inc. v. Hornell Brewing Co., 340 F.3d 345, 353 (6th

Cir. 2003) (“Due process requires proper service of process for a court to have jurisdiction to

adjudicate the rights of the parties.”).

         Plaintiffs assert that they have not named any of Allergan’s additional U.S. subsidiaries

because Allergan has not provided them with sufficient discovery to identify any. Allergan has

affirmed in writing that it has produced “documents and information reasonably accessible to all

of its current affiliates.” See Doc. #: 1358-3 at 2-3 (emphasis in original). The Court sees no reason

why Allergan cannot produce to Plaintiffs a list of all such affiliates from whom documents have

already been produced and is hereby directed to do so. 1

         To the extent Plaintiffs have determined through their analysis of the ARCOS data or

through other discovery that there are additional U.S. subsidiaries of Allergan, PLC that have

manufactured, marketed, sold, distributed or monitored suspicious sales of opioids in the Northern

District of Ohio,2 Plaintiffs are hereby granted leave to amend the Complaint and properly serve




1
  If Allergan expects to be granted a release of any entity beyond those who have already waived service in this
MDL, they should take this opportunity to identify those entities to Plaintiffs so that they may be properly served
and included in settlement negotiations.
2
  Addition of defendants as a result of the analysis of ARCOS data is subject to the 5% market share limitation set
forth in the Courts November 08, 2019 Order modifying CMO-1. Doc. #: 1106.

                                                          2
  Case: 1:17-md-02804-DAP Doc #: 1377 Filed: 02/15/19 3 of 3. PageID #: 38437



those entities (subject to basic pleading requirements). Plaintiffs shall have until March 1, 2019 to

amend the Track One Complaints in accordance with this order.

       Accordingly, Plaintiffs’ Request for Entry of Default, Doc. #: 1304, is DENIED.

               IT IS SO ORDERED.




                                                  /s/ Dan Aaron Polster February 15, 2019
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                 3
